                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                           UNITED STATES DISTRICT COURT                              September 25, 2019
                            SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk
                                HOUSTON DIVISION

United States of America                        '
                                                '
v.                                              '            Criminal Action H-11-803 (1)
                                                '
Lawrence Stowe                                  '

                                             Order

       Before the court is the defendant=s motion to modify sentence (Dkt. 248) and the

government=s response in opposition (Dkt. 249). The defendant=s motion was filed pursuant to

The Compassionate Release Statute, 18 U.S.C. ' 3582(c)(1)(A), as amended by the First Step

Act on December 21, 2018.        After a careful review of the defendant=s motion and the

government=s response, the record, the pleadings and the applicable law, the court finds that the

defendant=s motion should be denied.

                                               I.

                             The Compassionate Release Statute

       The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as amended by the First

Step Act on December 21, 2018, provides in pertinent part:

       (c) Modification of an Imposed Term of Imprisonment.—The court may not modify a
       term of imprisonment once it has been imposed except that—

       (1)    in any case—

       (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion of
       the defendant after the defendant has fully exhausted all administrative rights to appeal a
       failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse
       of 30 days from the receipt of such a request by the warden of the defendant’s facility,
       whichever is earlier, may reduce the term of imprisonment (and may impose a term of
       probation or supervised release with or without conditions that does not exceed the
       unserved portion of the original term of imprisonment), after considering the factors set
       forth in section 3553(a) to the extent that they are applicable, if it finds that—
       (i) extraordinary and compelling reasons warrant such a reduction . . .

       and that such a reduction is consistent with applicable policy statements issued by the
       Sentencing Commission . . . .

Further, 28 U.S.C. § 994(t) provides: “The Commission, in promulgating general policy

statements regarding the sentencing modification provisions in section 3582(c)(1)(A) of title 18,

shall describe what should be considered extraordinary and compelling reasons for sentence

reduction, including the criteria to be applied and a list of specific examples. Rehabilitation of

the defendant alone shall not be considered an extraordinary and compelling reason.”

Accordingly, the relevant policy statement of the Commission is binding on the Court. See

Dillon v. United States, 560 U.S. 817, 827 (2010) (where 18 U.S.C. § 3582(c)(2) permits a

sentencing reduction based on a retroactive guideline amendment, “if such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission,” the

Commission’s pertinent policy statements are binding on the court).

       The Sentencing Guidelines policy statement appears at § 1B1.13, and provides that the

Court may grant release if “extraordinary and compelling circumstances” exist, “after

considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,”

and the Court determines that “the defendant is not a danger to the safety of any other person or

to the community, as provided in 18 U.S.C. § 3142(g).”

       Critically, in application note 1 to the policy statement, the Commission identifies the

“extraordinary and compelling reasons” that may justify compassionate release. The note

provides as follows:

       1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
       requirements of subdivision (2) [regarding absence of danger to the community],
       extraordinary and compelling reasons exist under any of the circumstances set forth
       below:

                                                2
         (A) Medical Condition of the Defendant.—

               (i)    The defendant is suffering from a terminal illness (i.e., a serious and
                      advanced illness with an end of life trajectory). A specific prognosis of life
                      expectancy (i.e., a probability of death within a specific time period) is not
                      required. Examples include metastatic solid-tumor cancer, amyotrophic
                      lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

               (ii)   The defendant is—

                      (I)     suffering from a serious physical or medical condition,

                      (II)    suffering from a serious functional or cognitive impairment, or

                      (III)   experiencing deteriorating physical or mental health because of the
                              aging process,

                      that substantially diminishes the ability of the defendant to provide
                      self-care within the environment of a correctional facility and from which
                      he or she is not expected to recover.

         (B)   Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
               experiencing a serious deterioration in physical or mental health because of the
               aging process; and (iii) has served at least 10 years or 75 percent of his or her
               term of imprisonment, whichever is less.

         (C)   Family Circumstances.—

               (i)    The death or incapacitation of the caregiver of the defendant’s minor child
                      or minor children.

               (ii)   The incapacitation of the defendant’s spouse or registered partner when
                      the defendant would be the only available caregiver for the spouse or
                      registered partner.

         (D)   Other Reasons.—As determined by the Director of the Bureau of Prisons, there
               exists in the defendant’s case an extraordinary and compelling reason other than,
               or in combination with, the reasons described in subdivisions (A) through (C).

         In general, the defendant has the burden to show circumstances meeting the test for

compassionate release. United States v. Heromin, 2019 WL 2411311, at *2 (M.D. Fla. June 7,

2019).


                                                3
                                                II.

                                           Discussion

       Here, the defendant seeks to modify his sentence to time served with no period of

supervised release to follow. According to the defendant’s motion, he is currently subject to

home confinement and his projected release date is February 16, 2020.

       On May 2, 2014, the court sentenced the defendant to a total term of 78 months’

imprisonment for the offenses of: (1) conspiracy to commit mail fraud by offering

recommending, and selling drug and biological products not approved by the FDA; wire fraud;

misbranding of drugs; and, introduction of unapproved drugs into interstate commerce; (2)

introduction of misbranded drugs into interstate commerce; and (3) introducing an unapproved

new drug into interstate commerce. The court also imposed concurrent 3-year terms of

supervised release, subject to certain, specified conditions, as well as a $419,358.00 restitution

order, and a $300 special assessment.

       The defendant seeks compassionate release based on Application Note 1.             USSG §

1B1.13, comment (n.1).    Defendant contends that he satisfies Application Note 1(B).

       It is undisputed that the defendant is at least 65 years old and has served 75 percent of his

term of imprisonment.

       However, after reviewing the exhibits attached to the defendant’s motion, the court finds

that although the defendant’s physical condition may have deteriorated over the last 50 months,

the defendant has not shown the “serious deterioration of physical … health because of the aging

process that would justify compassionate release.     United States v. Willis, 2019 WL 2403192,

at *3 (D. N.M. June 7, 2019).



                                                4
                                          III.

                                     Conclusion

Therefore, the defendant’s motion to modify sentence (Dkt. 248) is DENIED.



Signed at Houston, Texas on September 25, 2019.




                                                      Gray H. Miller
                                                 Senior United States District Judge




                                      5
